Exhibit 10.1

AMENDMENT TO SECOND FORBEARANCE AGREEMENT
This AMENDMENT TO SECOND FORBEARANCE AGREEMENT (this "Amendment"), dated as of
September 25, 2015, is by and between Essex Crane Rental Corp., a Delaware
corporation ("Borrower"), Essex Holdings, LLC, a Delaware limited liability
company ("Parent"; together with Borrower, collectively, "Loan Parties"), and
Wells Fargo Capital Finance, LLC, in its capacity as agent under the Credit
Agreement defined below ("Agent"), and all Lenders under such Credit Agreement.
R E C I T A L S:


WHEREAS, Agent, Lenders, Borrower, and Parent have entered into certain
financing arrangements pursuant to that certain Fourth Amended and Restated
Credit Agreement dated as of May 13, 2014 (as amended, supplemented, extended,
renewed, restated, replaced, or otherwise modified, the "Credit Agreement");


WHEREAS, Agent, Lenders, and Borrower entered into that certain Forbearance
Agreement dated as of August 20, 2015, pursuant to which Agent and Lenders
agreed to forbear from exercising certain of their rights and remedies and
provide certain further Loans and other financial accommodations to Borrower
solely for the period and on the terms and conditions specified therein, and
which forbearance period expired as of September 11, 2015;
WHEREAS, Agent, Lenders, and Borrower have entered into that certain Second
Forbearance Agreement dated as of September 15, 2015 (as amended hereby, the
"Second Forbearance Agreement"), pursuant to which Agent and Lenders agreed to
forbear, until not later than September 25, 2015, from exercising certain of
their rights and remedies as a result of the occurrence and continuance of the
Existing Defaults and provide certain further Loans and other financial
accommodations to Borrower solely during the Forbearance Period, subject to the
terms and conditions of the Second Forbearance Agreement;
WHEREAS, Borrower and Parent have requested that, subject to the terms and
conditions of this Amendment, Agent and Lenders agree to amend the Second
Forbearance Agreement in certain respects as set forth herein; and
WHEREAS, subject to the terms and conditions contained in this Amendment, Agent
and Lenders are willing to agree to amend the Second Forbearance Agreement in
certain respects solely on the terms and conditions specified herein.
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties, and covenants contained herein, the parties hereto agree
as follows:
SECTION 1. DEFINITIONS


1.1.    Interpretation. All capitalized terms used herein (including the
recitals hereto) will have the respective meanings ascribed thereto in the
Second Forbearance Agreement or, if not defined therein, in the Credit Agreement
unless otherwise defined herein. The foregoing recitals, together with all
exhibits attached hereto, are incorporated by this reference and made a part of
this Amendment. Unless otherwise provided herein, all section and exhibit
references herein are to the corresponding sections and exhibits of this
Amendment.


2.1.    Acknowledgment of Obligations. Each Loan Party hereby acknowledges,
confirms, and agrees that as of the close of business on August 19, 2015:
(a) Borrower is indebted to the Revolving Lenders in respect of the Revolving
Loans in the principal amount of $120,690,227.12, (b) Borrower is indebted to
the Term Lenders in respect of the Term Loan in the principal amount of
$30,000,000.00, and (c) Borrower is indebted to Issuing Bank in respect of the
Letter of Credit Usage in the principal amount of $24,630.00. Each Loan Party
hereby acknowledges, confirms, and agrees that all such Obligations (of which
not less than $31,837,612.43 constituted an Overadvance as of the close of
business on August 19, 2015, calculated using Collateral values reported by
Borrower as of July 31, 2015 (the "Existing Overadvance")), together with
interest accrued and accruing thereon, and all fees, costs, expenses, and other
charges now or hereafter payable to Agent or Lenders, in each case in accordance
with the terms of the Loan Documents, are unconditionally owing by each Loan
Party, without offset, defense, or counterclaim of any kind, nature, or
description whatsoever.


2.2.    Acknowledgment of Security Interests. Each Loan Party hereby
acknowledges, confirms, and agrees that Agent has, and will continue to have,
valid, enforceable, and perfected first-priority continuing Liens upon and
security interests in the Collateral heretofore granted to Agent, for the
benefit of Agent and Lenders, pursuant to the Guaranty and Security Agreement
and the other Loan Documents or otherwise granted to or held by Agent, for the
benefit of Agent and Lenders.


2.3.    Binding Effect of Documents. Each Loan Party hereby acknowledges,
confirms and agrees that: (a) this Amendment constitutes a Loan Document;
(b) each of the Credit Agreement, the Second Forbearance Agreement, and the
other




--------------------------------------------------------------------------------

Exhibit 10.1

Loan Documents to which it is a party has been duly executed and delivered to
Agent by such Loan Party, and each is and will remain in full force and effect
as of the date hereof except as modified pursuant hereto; (c) the agreements and
obligations of such Loan Party contained in such documents and in this Amendment
constitute legal, valid, and binding Obligations, enforceable in accordance with
their respective terms, and such Loan Party has no valid defense to the
enforcement of such Obligations; (d) Agent and Lenders are and will be entitled
to the rights, remedies, and benefits provided for under the Credit Agreement
and the other Loan Documents and applicable law; and (e) during the Forbearance
Period, such Loan Party shall comply with all limitations, restrictions, or
prohibitions that would otherwise be effective or applicable under the Credit
Agreement or any of the other Loan Documents during the continuance of any Event
of Default, and except to the extent expressly provided otherwise in this
Amendment, any right or action of such Loan Party set forth in the Credit
Agreement or the other Loan Documents that is conditioned on the absence of any
Event of Default may not be exercised or taken as a result of the Existing
Defaults.


2.4.    Acknowledgment of Default. Each Loan Party hereby acknowledges and
agrees that the Existing Defaults have occurred and are continuing (or are
expected to occur and be continuing), each of which constitutes (or will
constitute) an Event of Default and entitles Agent and Lenders to exercise their
respective rights and remedies under the Credit Agreement and the other Loan
Documents, applicable law, or otherwise. Each Loan Party represents and warrants
that as of the date hereof, no Events of Default exist other than the Existing
Defaults. Each Loan Party hereby acknowledges and agrees that Agent and Lenders
have the exercisable right to declare the Obligations to be immediately due and
payable under the terms of the Credit Agreement and the other Loan Documents
based on the Existing Defaults, subject to the terms of Section 3.2 of the
Second Forbearance Agreement. Each Loan Party acknowledges and agrees that,
subject to the terms of the Second Forbearance Agreement, Revolving Lenders are
no longer obligated to make any further Revolving Loans as a result of the
Existing Defaults.


SECTION 3. CERTAIN AMENDMENTS, AGREEMENTS, AND COVENANTS


3.1.    Amendments to the Second Forbearance Agreement. In reliance upon the
representations, warranties, and covenants of Borrower and Parent contained
herein, and subject to the terms and conditions of this Amendment and any
documents or instruments executed in connection herewith, effective as of the
date hereof, the Second Forbearance Agreement is hereby amended as follows:


(a)The definition of "Forbearance Period" set forth in Section 1.2(b) of the
Second Forbearance Agreement is hereby amended by deleting the reference to
"September 25, 2015" contained in subsection (i) thereof and replacing such
reference with "October 2, 2015".
(b)Exhibit A to the Second Forbearance Agreement (Existing Defaults) is hereby
amended and restated in its entirety as set forth on Exhibit A attached hereto.
(c)The Budget attached at Exhibit C to the Second Forbearance Agreement (Budget)
is hereby replaced by the Budget attached hereto at Exhibit B.


3.2.    No Waivers; Reservation of Rights.


(a)Agent and Lenders have not waived, are not by this Amendment waiving, and
have no intention of waiving, any Events of Default which may be continuing on
the date hereof or any Events of Default which may occur after the date hereof
(whether the same or similar to the Existing Defaults or otherwise), and Agent
and Lenders have not agreed to forbear with respect to any of their rights or
remedies concerning any Events of Default (other than, during the Forbearance
Period, the Existing Defaults to the extent expressly set forth in the Second
Forbearance Agreement) occurring at any time.
(b)Subject to Section 3.2 of the Second Forbearance Agreement (solely with
respect to the Existing Defaults), Agent and Lenders reserve the right, in their
discretion, to exercise any or all of their rights and remedies under the Credit
Agreement and the other Loan Documents as a result of any other Events of
Default occurring at any time. Agent and Lenders have not waived any of such
rights or remedies, and nothing in this Amendment, and no delay on their part in
exercising any such rights or remedies, may or will be construed as a waiver of
any such rights or remedies.


3.3.    Additional Events of Default. The parties hereto acknowledge, confirm,
and agree that any misrepresentation by any Loan Party, or any failure of any
Loan Party to comply with the covenants, conditions, and agreements contained in
this Amendment or in the Second Forbearance Agreement will constitute an
immediate Event of Default under this Amendment, the Second Forbearance
Agreement, and each of the other Loan Documents. Notwithstanding the existence
of the Forbearance Period, in the event that any Person, other than Agent or
Lenders, at any time exercises for any reason (including, without limitation, by
reason of any Existing Defaults, any other present or future Event of Default,
or otherwise) any of its rights or remedies against any Loan Party or any other
obligor providing credit support for the Obligations, or against any Loan
Party's or such other obligor's properties or assets, in each case, of the type
that would constitute an Event of Default under the terms and provisions of the
Credit Agreement and the other Loan Documents, then such occurrence shall also
be deemed to constitute an immediate Event of Default hereunder and under the
Credit Agreement and the other Loan Documents.




--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 4. REPRESENTATIONS AND WARRANTIES


Each Loan Party hereby represents, warrants, and covenants as follows:


4.1.    Representations in the Credit Agreement and the Other Loan Documents.
Each of the representations and warranties made by or on behalf of any Loan
Party to Agent or any Lender in the Credit Agreement or any of the other Loan
Documents was true and correct in all material respects when made, and is,
except (a) for the Existing Defaults (or the facts and circumstances resulting
therein), (b) to the extent updated by amended and restated disclosure schedules
provided to Agent and certified by an officer of Borrower, or (c) to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date, true and correct in all
material respects on and as of the date of this Amendment with the same full
force and effect as if each of such representations and warranties had been made
by such Loan Party on the date hereof and in this Amendment; provided, that all
such foregoing materiality modifiers shall not apply in respect of those
representations and warranties that by their terms are subject to conditions of
materiality under the Credit Agreement.


4.2.    Binding Effect of Documents. This Amendment has been duly authorized,
executed, and delivered to Agent and Lenders by each Loan Party, is enforceable
in accordance with its terms, and is in full force and effect.


4.3.    No Conflict. The execution, delivery, and performance of this Amendment
by Loan Parties will not violate any requirement of law or contractual
obligation of any Loan Party where any such violation could individually or in
the aggregate reasonably be expected to have a Material Adverse Effect and will
not result in, or require, the creation or imposition of any Lien on any of
their properties or revenues (other than Lien of Agent or Permitted Liens).


SECTION 5. CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AMENDMENT


Unless otherwise specified herein, the terms and provisions of this Amendment
will be effective immediately upon satisfaction or existence of all of the
following conditions:
(a)Agent's receipt of this Amendment, duly authorized, executed, and delivered
by all Lenders and all Loan Parties;
(b)Borrower's reimbursement of all costs and expenses of Agent and Lenders
reimbursable pursuant to the terms of the Loan Documents, incurred and invoiced
on or prior to the closing date of this Amendment;
(c)Agent's receipt from Parent of a duly executed and delivered Consent and
Reaffirmation in the form as attached as Exhibit C;
(d)Agent's receipt from each Loan Party of evidence of their respective
corporate authority to execute, deliver, and perform their respective
obligations under this Amendment and all other agreements and documents executed
in connection therewith; and
(e)No Default or Event of Default (other than the Existing Defaults) shall have
occurred and be continuing.


SECTION 6. MISCELLANEOUS


6.1.    Continuing Effect of Loan Documents. Except as modified pursuant hereto,
no other changes or modifications to the Second Forbearance Agreement, the
Credit Agreement, or any other Loan Document are intended or implied by this
Amendment and in all other respects the Second Forbearance Agreement, the Credit
Agreement and the other Loan Documents hereby are ratified and confirmed by all
parties hereto as of the date hereof. To the extent of any conflict between the
terms of this Amendment and the Second Forbearance Agreement, the terms of this
Amendment will govern and control.


6.2.    Costs and Expenses. Borrower reaffirms and acknowledges its obligations
to pay Lender Group Expenses pursuant to Section 2.5 of the Credit Agreement,
including, without limitation, all fees, costs, and expenses incurred by Agent
in connection with the preparation, negotiation, execution, delivery, or
enforcement of this Amendment.


6.3.    Further Assurances. At Borrower's expense, the parties hereto will
execute and deliver such additional documents and take such further action as
may be necessary or reasonably requested by Agent to effectuate the provisions
and purposes of this Amendment.


6.4.    Successors and Assigns; No Third-Party Beneficiaries. This Amendment
will be binding upon and inure to the benefit of each of the parties hereto and
their respective successors and assigns. No Person other than the parties
hereto, and in the case of Section 6.6 and Section 6.7 hereof, the Releasees,
shall have any rights hereunder or be entitled to rely on this




--------------------------------------------------------------------------------

Exhibit 10.1

Amendment, and all third-party beneficiary rights (other than the rights of the
Releasees under Section 6.6 and Section 6.7 hereof) are hereby expressly
disclaimed.


6.5.    Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants, and releases of Loan Parties made in
this Amendment or any other document furnished in connection with this Amendment
will survive the execution and delivery of this Amendment and the Forbearance
Period, and no investigation by Agent or any Lender, or any closing, will affect
the representations and warranties or the right of Agent and Lenders to rely
upon them.


6.6.    Release.


(a)In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Loan Party, on behalf of itself and its successors
and assigns, and its present and former members, managers, shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives, and other representatives
(Loan Parties and all such other Persons being hereinafter referred to
collectively as the "Releasing Parties" and individually as a "Releasing
Party"), hereby absolutely, unconditionally, and irrevocably releases, remises,
and forever discharges Agent, each Lender, and each of their respective
successors and assigns, and their respective present and former shareholders,
members, managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives, and other
representatives (Agent, Lenders, and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from any and all demands, actions, causes of action, suits, damages, and
any and all other claims, counterclaims, defenses, rights of set‑off, demands,
and liabilities whatsoever (individually, a "Claim" and collectively, "Claims")
of every kind and nature, known or unknown, suspected or unsuspected, at law or
in equity, which any Releasing Party or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have, or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause, or thing whatsoever which arises at any time on or
prior to the date of this Amendment for or on account of, in relation to, or in
any way in connection with this Amendment, the Second Forbearance Agreement, the
Credit Agreement, any of the other Loan Documents, or any of the transactions
hereunder or thereunder.
(b)Each Loan Party understands, acknowledges, and agrees that the release set
forth above may be pleaded as a full and complete defense to any Claim and may
be used as a basis for an injunction against any action, suit, or other
proceeding which may be instituted, prosecuted, or attempted in breach of the
provisions of such release.
(c)Each Loan Party agrees that no fact, event, circumstance, evidence, or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute, and unconditional nature of the
release set forth above.


6.7.    Covenant Not to Sue. Each Loan Party hereby absolutely, unconditionally
and irrevocably covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding, or otherwise) any
Releasee on the basis of any Claim released, remised, and discharged by any
Releasing Party pursuant to Section 6.6 above. If any Releasing Party violates
the foregoing covenant, each Loan Party, for itself and its successors and
assigns, and its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives, and other representatives, agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys' fees and costs incurred by any Releasee as a
result of such violation.


6.8.    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Amendment.


6.9.    Reviewed by Attorneys. Each Loan Party represents and warrants to Agent
and Lenders that it (a) understands fully the terms of this Amendment and the
consequences of the execution and delivery of this Amendment; (b) has been
afforded an opportunity to discuss this Amendment with, and have this Amendment
reviewed by, such attorneys and other persons as any Loan Party may wish; and
(c) has entered into this Amendment and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress,
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Amendment nor the other documents executed pursuant
hereto will be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Amendment
and the other documents executed pursuant hereto or in connection herewith.


6.10.    Disgorgement. If Agent or any Lender is, for any reason, compelled by a
court or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest, or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest, or other consideration will be revived and continue as if such
payment, interest, or other consideration had not been received by Agent or such
Lender, and Loan Parties




--------------------------------------------------------------------------------

Exhibit 10.1

will be liable to, and will indemnify, defend, and hold Agent or such Lender
harmless for, the amount of such payment or interest surrendered or disgorged.
The provisions of this Section will survive repayment of the Obligations or any
termination of the Credit Agreement or any other Loan Document.


6.11.    Tolling of Statute of Limitations. Each and every statute of
limitations or other applicable law, rule, or regulation governing the time by
which Agent must commence legal proceedings or otherwise take any action against
any Loan Party with respect to any breach or default that exists on or prior to
the expiration or termination of the Forbearance Period and arises under or in
respect of the Credit Agreement or any other Loan Document shall be tolled
during the Forbearance Period. Each Loan Party agrees, to the fullest extent
permitted by law, not to include such period of time as a defense (whether
equitable or legal) to any legal proceeding or other action by Agent in the
exercise of its rights or remedies referred to in the immediately preceding
sentence.


6.12.    Relationship. Each Loan Party agrees that the relationship between it,
on one hand, and Agent and Lenders, on the other hand, is that of creditor and
debtor and not that of partners or joint venturers. This Amendment does not
constitute a partnership agreement or any other association among the parties.
Each Loan Party acknowledges that Agent and each Lender has acted at all times
only as a creditor to it within the normal and usual scope of the activities
normally undertaken by a creditor and in no event has Agent or any Lender
attempted to exercise any control over it or its business or affairs. Each Loan
Party further acknowledges that Agent and each Lender has not taken or failed to
take any action under or in connection with its respective rights under the
Credit Agreement or any of the other Loan Documents that in any way, or to any
extent, has interfered with or adversely affected its ownership of Collateral.


6.13.    No Effect on Rights Under Subordination and Intercreditor Agreements.
Agent's and Lenders' agreement to forbear pursuant to Section 3.2 of the Second
Forbearance Agreement shall not extend to any of their respective rights or
remedies under any subordination, intercreditor, or similar agreement to which
Agent or any Lender is party, it being understood that the Existing Defaults
shall at all times constitute Events of Default for purposes of any and all such
agreements notwithstanding such agreement to forbear in Section 3.2 of the
Second Forbearance Agreement, and Agent and Lenders shall at all times be
permitted to enforce all rights and remedies in respect thereof (including,
without limitation, blocking payments to any holders of subordinated obligations
in accordance with the terms of such agreements).


6.14.    Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE CREDIT AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS,
THIS AMENDMENT, THE SECOND FORBEARANCE AGREEMENT, THE CREDIT AGREEMENT, AND THE
OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER WILL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. EACH LOAN PARTY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN COOK COUNTY, ILLINOIS WILL HAVE EXCLUSIVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN IT AND AGENT OR ANY LENDER
PERTAINING TO THIS AMENDMENT OR THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS
OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AMENDMENT OR THE CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; AND FURTHER PROVIDED, THAT NOTHING
IN THIS AMENDMENT WILL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE
OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH LOAN PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH LOAN PARTY HEREBY
WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE, OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH LOAN
PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO IT AT THE ADDRESS SET FORTH IN THE CREDIT
AGREEMENT AND THAT SERVICE SO MADE WILL BE DEEMED COMPLETED UPON THE EARLIER OF
ITS ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER THE SAME HAS BEEN POSTED.


6.15.    Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN AGENT OR ANY LENDER AND
ANY LOAN PARTY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR THE
CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
THERETO.






--------------------------------------------------------------------------------

Exhibit 10.1

6.16.    Counterparts. This Amendment may be executed and delivered via
facsimile or email (in .pdf format) transmission with the same force and effect
as if an original were executed, and may be executed in any number of
counterparts, but all of such counterparts will together constitute but one and
the same agreement.


[Signature Pages Follow]




--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.


 
 
ESSEX CRANE RENTAL CORP.,
 
 
As Borrower
 
 
 
 
By:
/s/ Kory Glen
 
Name:
Kory Glen
 
Title:
Chief Financial Officer
 
 
 
 
 
WELLS FARGO CAPITAL FINANCE, LLC,
 
 
As Agent and Lender
 
 
 
 
By:
/s/ Laura Nickas
 
Name:
Laura Nickas
 
Title:
Authorized Signatory
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
 
As a Lender
 
 
 
 
By:
/s/ James Simpson
 
Name:
James Simpson
 
Title:
Vice President
 
 
 
 
 
ALOSTAR BANK OF COMMERCE,
 
 
As a Lender
 
 
 
 
By:
/s/ Daryn Veney
 
Name:
Daryn Veney
 
Title:
Vice President
 
 
 
 
 
KAYNE SENIOR CREDIT FUND (QP), L.P.,
 
 
As a Lender
 
 
 
 
By:
/s/ Albert M. Ricchio
 
Name:
Albert M. Ricchio
 
Title:
Managing Partner
 
 
 
 
 
KAYNE SENIOR CREDIT FUND, L.P.,
 
 
As a Lender
 
 
 
 
By:
/s/ Albert M. Ricchio
 
Name:
Albert M. Ricchio
 
Title:
Managing Partner
 
 
 









--------------------------------------------------------------------------------

Exhibit 10.1



 
 
1492 CAPITAL, LLC,
 
 
As a Lender
 
 
 
 
By:
/s/ Thomas A. Shanklin
 
Name:
Thomas A. Shanklin
 
Title:
Authorized Signatory
 
 
 
 
 
MEDLEY CAPITAL CORPORATION,
 
 
As a Lender
 
 
 
 
By:
/s/ Richard T. Allorto
 
Name:
Richard T. Allorto
 
Title:
Chief Financial Officer
 
 
 



















